EXHIBIT 10.15

Shanghai State Owned Land Use Right Sales Contract

Hu Pu Fang Di (2006) Sales Contract No. 131

Pudong New District Construction and Transportation Commission

December 31, 2006

Shanghai State Owned Land Use Right Sales Contract

Seller: The Construction and Transportation Commission of the Pudong New
District, Shanghai, Legal Representative: Min Shilin (hereinafter, Party A)

Buyer: Shanghai OmniVision IC Design Co. Ltd., Legal Representative: He Xinping
(hereinafter, Party B)

Subject to the Land Administration Law of the People’s Republic of China, the
Urban Real Estate Administration Law of the People’s Republic of China, the
Provisional Regulation on the Sale and Transfer of the Urban and Township State
Owned Land Use Right of the People’s Republic of China, Shanghai Ordinance on
the Land Use Right Sales, and other laws and regulations, both parties agree as
follows:

Article I                 The ownership of the land under the Land Use Right
(LUR) sales belongs to the People’s Republic of China.  The state and its
governments shall have over such land all jurisdictional and administrative
powers according to law, all rights and powers that are exercisable by the state
according to law, and all rights and powers that are exercisable for the benefit
of the public interest.  The underground minerals, resources, buriers and public
utilities etc. are excluded from the LUR sale.

Article II               Party A hereby sells to Party B the parcel of land
as-is located at No. 10 Street, Parcel 61/1, Town of Zhang Jiang, Pudong New
District, Shanghai, the total area of which is 29,964.7 square meters.  The
area, location and boundaries are indicated in the attached survey map, which
has been confirmed and signed by both Parties.

 


--------------------------------------------------------------------------------


The LUR under this contract shall be used for: industrial use.  The term for the
LUR shall be 50 years (the “Term”), starting from the effective date of this
contract.

Article III              The sales price for the LUR under this contract shall
be RMB ¥ 4,794,352 (say, Four Million Seven Hundred Ninety Four Thousand Three
Hundred Fifty Two Yuan RMB).  Foreign investor of Party B shall pay in Renminbi
currency converted from the foreign currency, subject to the state foreign
exchange regulations.

During the Term of the land use, Party B shall pay to the Land Administration
Bureau of the Pudong New District, Shanghai an annual land use fee equal to One
RMB Yuan per square meter.

Article IV              Within 15 days after the effective date of this
contract, i.e., before January 15, 2007, Party B shall pay to the Shanghai
Housing and Land Resources Administration Bureau a security deposit of RMB ¥
1,794,352 (say, One Million Seven Hundred Ninety Four Thousand Three Hundred
Fifty Two Yuan RMB), which deposit shall be a part of the sales price.

Within 60 days after the effective date of this contract, i.e., before February
28, 2007, Party B shall pay to the Shanghai Housing and Land Resources
Administration Bureau the sales price balance of RMB ¥ 3,000,000 (say, Three
Million Yuan RMB).

Article V               Party B must pay the sales price (inclusive of the
deposit, same below) in time and full amount in accordance with this contract. 
If Party B requests an extension to pay for the sales price,  Party B shall
submit a written application to the Shanghai Housing and Land Resources
Administration Bureau prior to the provided due date, and subject to the
approval of extension by the Shanghai Housing and Land Resources Administration
Bureau, Party B shall pay a late fee equal to one-thousandth of the sales price
per day past the due date; in the event that Party B fails to apply for the
extension, fails to obtain approval for the extension, or fails to pay off the
sales price in time with no special reasons, among others, Party B shall be
liable for a late fee equal to three-thousandth of the sales price per day.

2


--------------------------------------------------------------------------------


In the event of the following, Party A is entitled to terminate this contract
and liquidation damages, and Party B will forfeit the amounts already paid for
the sales price:

1.         Party B fails to pay the sales price in time or in full amount
without applying to the Shanghai Housing and Land Resources Administration
Bureau for an extension, which failure continues over 90 days;

2.         Party B fails to obtain the approval for extension, and the payment
is delayed over 90 days;

3.         After obtaining approval for the extension, Party B still fails to
pay in time or in full amount.

Article VI              After Party B has paid off the sales price in accordance
with this contract, Party B shall file the LUR for the initial registration at
the Real Estate Registration Office of Pudong New District, pursuant to the
relevant real estate registration regulations of Shanghai.

Article VII            During the Term of the land use, Party B shall develop
and utilize the land in accordance with the permitted use provided in this
contract and the attached “Conditions of Use of the State Owned Land at No. 10
Street, Parcel 61/1, Town of Zhang Jiang, Pudong New District, Shanghai”
(hereinafter “Conditions of Use”).  In the event that Party B requests any
change to the Conditions of Use, Party B shall, subject to the approvals
required by relevant laws, obtain the consent from Party A, amend this contract,
adjust the sales price, and file the real estate registration.

Article VIII           The Shanghai Government reserves the right to make and
adjust the zoning plans to the land under this contract.  During the Term of the
land use, any change, expansion or rebuild to the buildings constructed pursuant
to the Conditions of Use, or at the expiration of the Term, the LUR extension,
shall be subject to the then effective zoning requirements.

Article IX              Party B shall start the construction in accordance with
the permitted use and the commencement date prescribed in this contract. 
Failure to start the construction by the commencement date will be subject to a
idle-land fee to be assessed by the real estate administration, up to forfeiture
of the LUR, pursuant to the Urban Real

3


--------------------------------------------------------------------------------


Estate Administration Law of the People’s Republic of China, Regulations on the
Urban Real Estate Development and Operation Management, as well as other
applicable laws and regulations, and the provisions set forth in Section 3.2 of
the Conditions of Use.

If Party B has started the construction by the commencement date, but the
constructed area fails to reach one-third of the total area of the land or the
invested amount fails to reach 25% of the total required investment, and the
construction is suspended for over one year without permission, the land shall
be deemed idled, and be subject to the idle-land fee to be assessed by the real
estate administration authority, up to forfeiture of the LUR.

Article X               If Party B is unable to complete construction due to its
own reason:

1.         to terminate the construction, Party B shall apply to Party A for
termination of this contract and for return of the land; subject to the
approvals of zoning, land administration, construction authorities of the
government, the Parties shall terminate this contract, and Party A will take
back the LUR.  The payment made by Party B for the LUR sales price, net of the
deposit, idle-land fees, and other applicable fees, will be returned to Party B
(principal only, without accrual of interest).

2.         to reduce the investment, provided that the land is suitable for
subdivision, so that the unused portion of the land is re-developable after such
division, Party B shall apply 90 days prior to the completion of the
construction to Party A for the adjustment of land area; subject to the approval
of zoning, land administration, construction authorities of the government, the
Parties may reenter into the contract to amend the land area, the sales price,
the land use conditions, and so on, and Party A will take back the LUR of the
reduced portion.  The sales price for the LUR paid by Party B, net of the
deposit, idle-land fees, and other applicable fees, will be returned to Party B
(principal only, without accrual of interest).

Article XI              Within 60 days after completion of the construction,
Party B shall submit all records, and the final acceptance and audit reports of
the construction project to Party A for review and examination of the actual
total investment, per-unit investment and other criteria in light of those set
forth in Section 1.4 of the Conditions of Use.

4


--------------------------------------------------------------------------------


Failure to meet the total investment and per-unit investment criteria shall be
deemed a breach of this contract, and Party A will be entitled to the defaulting
fee, and in addition, require Party B to continue performance.

Article XII            If the fixed assets investment or per-unit investment
does not meet the requirements of Section 1.4 of the Conditions of Use, Party A
will be entitled to the defaulting fee equal to the sales price times
proportional to which the short investment is of the required investment.

Article XIII           If the constructed area, the building density, or other
index fails to meet the requirements in Section 1.3 of the Conditions of Use,
Party A will be entitled to the defaulting fee equal to the sales price
proportional to which the discrepancy is of the required standards.

Article XIV           If the green area, administration building or living
services facility exceeds the requirements in Section 1.5 and 1.6 of the
Conditions of Use, Party A will be entitled to the defaulting fees equal to 20
percent of the sales price, and require Party B to deconstruct such green areas
and buildings.

Article XV            After Party B has paid off the sales price in accordance
with this contract, registered the LUR and obtained the certificate of title to
the buildings, Party B may transfer, lease and set collateral on the LUR under
this contract according to the law.  During the Term of the land use, Party A
shall have the right to examine and oversee the land use, transfer, lease, and
collateral.

The initial transfer of the LUR and the construction projects may only occur
after the investment for the construction of the buildings on the land has
satisfied all the requirements set forth in the “Shanghai Real Estate Transfer
Provisions.”  Prior to the satisfaction of the foregoing condition, Party B may
not transfer the LUR, or change the name or the capital structure of the buyer.

The rights and obligations set forth in this contract shall be transferred along
with the initial or subsequent transfer of the LUR; after the transfer, the term
of the LUR shall be the remainder of the Term as of the transfer.

5


--------------------------------------------------------------------------------


Article XVI           So long as the capital structure of the buyer does not
change, if Party B gets approval after execution of this contract to set up a
land development company, then Party B shall enter into a supplementary
agreement with Party A to change the name of the buyer, which may apply for or
change in the name of such company the certificate of title and other real
estate registrations.

If there are provisions otherwise set forth in the bidding, listing or auction
of the land, such provisions shall prevail.

Article XVII         During the Term of this contract, Party A may not rescind
the LUR legally acquired by Party B.  Under special circumstance, if the public
interest requires early rescission of the LUR, Party A shall have obtained the
approvals according to laws.  Party B is entitled to proper compensation for the
early termination based on such factors as the years remaining the Term, the
development of land, among others.

Article XVIII        Prior to the expiration of the Term, in order for Party B
to continue the LUR, Party B must apply to Party A for renewal no later than one
year in advance of the expiration. If Party A agrees to the renewal, Party B
shall register the LUR extension pursuant to relevant provisions, and sign a new
LUR sales contract with Party A, and pay for the sales prices.   If Party B
fails to apply for the renewal or if the application is denied, Party B shall
return the land to Party A or the comparable land administration authority of
the government, and register for the expiration of the LUR.

Article XIX           If Party A breaches this contract, Party B may request
Party A for correction within a certain period of time, and if Party A remains
in default, Party B may terminate this contract and ask for damages.

If Party B breaches this contract, Party A may request Party B for correction
within a certain period of time, and if Party B remains in default, Party A may
terminate this contract and ask for damages.

Article XX            The attached “Conditions of Use of the State Owned Land at
No. 10 Street, Parcel 61/1, Town of Zhang Jiang, Pudong New District, Shanghai”
(hereinafter “Conditions of Use”) is a part of this contract, having the same
legal force and effect as this contract.

6


--------------------------------------------------------------------------------


Article XXI           The formation, construction, performance and dispute
resolution of this contract shall apply the laws of the People’s Republic of
China and local rules and regulations of Shanghai.   Any dispute arising out of
this contract shall be negotiated by both parties; and if such negotiation
fails, shall be resolved in accordance with the second option set forth below:

1.                    through arbitration at applicable arbitration tribunal;

2.                    by litigation at the people’s court according to law.

Article XXII         This contract and attached Conditions of Use consist of
total 11 pages, written in Chinese.  If the contract is written in Chinese and
other languages, the Chinese version shall be controlling.

The amount in the contract is written in both numeric and descriptive forms, and
both shall be consistent; in case of any discrepancy, the descriptive form shall
prevail.

This contract may not be changed by handwriting.  The contract shall be made in
four copies, each of equal legal force and effect.  The parties hereto shall
each hold one copy, and one shall be submitted to real estate administration
authority for registration.

Article XXIII        This contract is made into on December 31, 2006 in
Shanghai, People’s Republic of China.

Article XXIV        The Parties may enter into supplementary agreements for the
matters not addressed herein.  

Party A: The Construction and Transportation Commission of the Pudong New
District, Shanghai

Legal Representative or authorized

person: Min Shilin

Address: No. 2001 Century

Boulevard, Pudong New District,

Shanghai

Tel: 50614610 - 82084

Fax:

 

Party B:  Shanghai OmniVision IC Design

Co. Ltd.

Legal Representative or authorized person:

Huai Lihua

Address: Rm 402, No. 88, Lane 887,

ZuChongZhi Road, Pudong New

District, Shanghai

Tel: 61055100 - 132

Fax: 61055101

7


--------------------------------------------------------------------------------


Conditions of Use of
the State Owned Land at No. 10 Street, Parcel 61/1, Town of Zhang Jiang,
 Pudong New District, Shanghai

The Conditions of Use of the State Owned Land at No. 10 Street, Parcel 61/1,
Town of Zhang Jiang, Pudong New District, Shanghai (“Conditions of Use”) are
specified as following:

1                                         Conditions of the Land Use

Party B shall develop and use the land on the following conditions:

1.1           Permitted use: industry and scientific research

1.2           Term:  50 years, from the effective date of the contract.

1.3           Permitted constructed areas: no greater than 15,000 square meter
per hectare; and no smaller than 6,000 square meter per hectare;

1.4           Investment intensity:  the total investment under the contract
shall be no less than ¥ 230 million RMB as approved or filed; per unit
investment shall be no less than ¥ 7.66 billion RMB per square kilometer.

1.5           Party B may not build residential suites, expert suites, hotels,
recreational or training center etc on the land.

1.6           Green area coverage: no less than 25% of the total area but no
greater than 30%.

1.7           Parking: subject to the “Shanghai Parking Lots (Parking Garages)
Standards (DBJ08-7-90).”

1.8           Other criteria shall conform to the approved zoning documents of
the Pudong New District, Shanghai.

1.9           All buildings on the land must satisfy the requirements of the
“Shanghai Urban Zoning Administration Technical Specifications.”

8


--------------------------------------------------------------------------------


2                                         Urban Construction Management

2.1           The construction on this land by Party B shall be subject to the
relevant State and Shanghai provisions relating to the plantation,
metro-aesthetics, sanitation, environment protection, fire-brigade safety,
traffic management and designs, construction work, and other aspects of the
urban construction management.

2.2           Party B shall allow the pipes and pipelines of the government to
pass through or across the land for the public benefit.  If the buildings and
the attachments thereto are damaged as a result of such, Party B is entitled to
compensation from responsible units of the government in accordance with the
laws.

2.3           Party B shall ensure that the personnel, vehicles and equipment of
the public safety, fire-fighting, and medical rescue or other units of the
government to enter into the land for the emergency rescues or for the
performance of the duties.

2.4           Party B shall be liable for the losses to the State or individuals
as a result of the harm on the land to the environment and neighboring
facilities.

3                                         Construction Management

3.1       Party B shall commence the construction prior to June 30, 2007 and
finish

by June 30, 2009.

3.2       If Party B cannot commence the construction according to the time set
forth in Section 3.1, Party B shall apply at least 30 days in advance to Party A
with persuasive reasons for postponement, provided that the postponement may not
exceed one year.  Subject to the approval by Party A of the postponement, the
project finish date may be postponed accordingly.

3.3       If Party B fails to commence or finish the construction pursuant to
Section 3.1, or fails to commence or finish the construction as postponed
pursuant to Section 3.2, then Party B shall pay Party A for a late fee equal to
3% of the sales price per day.

Unless otherwise agreed by Party A, failure to commence the construction within
1 year after the commencement date set forth in Section 3.1 shall be subject to
the idle-land fee pursuant to Article IX of the Contract; if such failure
continues for 2 years, the LUR will be forfeited, together with all buildings
and attachment thereto on the land, by the land administration authority with no
compensation whatsoever, unless the delay or

9


--------------------------------------------------------------------------------


failure is caused by force majeure, government action or any necessary work for
the initial development.

3.4           Party B may not occupy the land outside the boundaries of the land
without permission.  Party B must apply for temporary use permit for any use of
such land; or otherwise will be liable for illegal occupation of the land.

4                                         Boundary Pole Setting and Marking

4.1       Party A sets up the poles at all turning points of the boundary lines
according to the red lines of survey map.  Party B shall take effective measures
to protect such poles.  If the poles are moved or damaged, Party B shall report
immediately to Party A, and apply for the new survey and boundary setup.

4.2       If the poles are missing, moved, or damaged, Party B shall pay for the
costs for the new survey and pole setting.

5                                         Public Utility and Housing Removing

5.1       Party B is responsible, at its own expense, for setting up the
suitable utilities.

5.2       Party B or its contractors shall be responsible, at their own costs,
for the timely repair or recovery of the damages caused by the construction work
to the ditches, drains, cables, and other lines or pipes as well as buildings on
the surrounding areas.

5.3       During the Term of the land use, Party B shall protect the public
utilities on the land (including the ground level monitoring facilities) from
damages; in case of damages, Party B shall be liable for the costs of repair.

5.4       Users of the adjacent lands shall be jointly responsible for the
maintenance and management of the common pathways and facilities of such
neighboring lands, with costs shared.

6                                         LUR Transfer, Lease and Collateral

6.1       The LUR may not be transferred or leased if the land is not developed
or utilized in accordance with the contract and the Conditions of Use.

6.2       The LUR and all the buildings on the land may be transferred legally
if the land construction has met the requirements of Article XV of the Contract.

10


--------------------------------------------------------------------------------


6.3       The LUR of the land may be used as collateral in accordance with the
provisions of the relevant laws and regulations as well as the Shanghai Real
Estate Collateral Provisions, etc.  Prior to the completion of the building
construction, the collateral loans must be used for the development and
construction of the land.  When the LUR is in collateral, all the buildings and
attachments thereof are also subject to the collateral.

6.4       The advance sales, sales, lease or give-away of the buildings shall be
compliant with the laws and regulations as well as the Shanghai Real Estate
Registration Regulations, Shanghai Real Estate Transfer Regulations, Shanghai
Housing Lease Regulations and other relevant provisions of the Shanghai Housing
and Land Resources Administration Bureau.

7                                         Building Maintenance, Repair, Change
and Reconstruction

7.1       During the Term of the land use, Party B shall ensure, at its own
cost, that all the buildings and other facilities constructed and to be
constructed in good and usable conditions.

7.2       During the Term of the land use, without approval of Party A, Party B
may not deconstruct, change or reconstruct the public utilities and buildings on
the land.

 

11


--------------------------------------------------------------------------------